Citation Nr: 1641877	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-15 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for headaches.

2.  Entitlement to service connection for the residuals of an injury of the left groin.

3.  Entitlement to a rating higher than 10 percent for a service-connected skin disorder.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2016, the Veteran testified at a Board hearing, held at the Board's Central Office, conducted by the undersigned Veterans Law Judge.

Regarding the Veteran's appeal of his skin disorder increased rating claim, the disposition of this appeal may be affected by the current, pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), which is a decision of the United States Court of Appeals for Veterans Claims (Court), which is currently pending before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Accordingly, adjudication of the Veteran's increased rating claim is stayed in accordance with the Court's stay in the matter.  Pending the resolution of the Johnson appeal, the adjudication of this claim that has been stayed will resume.   

As set forth below, the Board finds that evidence sufficient to reopen the previously-denied claim of service connection for headaches has been presented, and that reopened claim is addressed in the REMAND portion of the decision below, and this claim is accordingly REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran's appeal of his claim of service connection for the residuals of a left groin injury has been satisfied.

2.  A final September 1976 rating decision denied the Veteran's initial service connection claim for a headache disorder.

3.  The evidence added to the record since the September 1976 rating decision relates to elements of the claim previously found to be absent and triggers VA's duty to obtain related a VA examination and medical opinion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim seeking service connection for the residuals of a left groin injury have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The September 1976 rating decision denying the claim of entitlement to service connection for a headache disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

3.  The criteria for reopening the service connection claim for a headache disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

During his June 2016 Board hearing, the Veteran testified that if the RO granted service connection for a left hip disability, this service connection grant would satisfy his appeal of his claim of service connection for the residuals of a left groin injury.  As a May 2016 rating decision (which the Veteran had not yet received at the time of his June 2016 Board hearing) granted service connection for a left hip disability, status-post hip replacement, this service connection grant satisfied the conditions of the Veteran's withdrawal of his appeal of the claim before the Board.

VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  See 38 C.F.R. § 20.204.  Because the Veteran has withdrawn his service connection claim for the residuals of a left groin injury, there are no remaining related allegations of error of fact or law pertaining to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the claim is dismissed.  See 38 U.S.C.A. § 7105(d).  

Claim to Reopen

The RO denied the Veteran's initial service connection claim for headaches in September 1976.  While the notice accompanying this decision apprising the Veteran of his appellate rights is not located in the Veteran's current electronic file, the Board will nevertheless presume that the Veteran was so advised, pursuant to the presumption of regularity, as the Veteran has not asserted that he was not provided with such notice, and notice of appellate rights routinely accompanies such rating decisions.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  Moreover, other documents dated shortly after the decision show compensation checks were issued to the Veteran at his address.

The Veteran did not appeal this denial, nor did he submit any evidence relevant to the claim within one year of the denial, thereby tolling the finality of the decision.  Thus, the September 1976 decision became final.   See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the September 1976 decision, the RO denied the Veteran's service connection claim for headaches based on the lack of a current diagnosis.  Since the issuance of this decision, newly submitted evidence includes treatment records spanning from 1998 to the present, all reflecting a diagnosis of migraine headaches.  The Board finds that this newly associated evidence directly relates to the reason the Veteran's claim was initially denied, as it provides a diagnosis of current headaches.  Further, these treatment records, establishing a current diagnosis of headaches, coupled with the in-service treatment for headaches already of record, trigger VA's duty to afford the Veteran a related VA examination and medical opinion to discern whether the Veteran's current headache disorder initially manifested in service.  

Given the foregoing, the Board concludes that the newly-associated evidence is both new and material, sufficient to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section of this decision, below.



ORDER

The appeal of the claim of service connection for the residuals of a left groin disability is dismissed.

New and material evidence having been presented, the claim of service connection for headaches is reopened; to that limited extent, the appeal is granted.


REMAND

With regard to the reopened service connection claim for a headache disorder, as referenced above, a VA examination and medical opinion must be obtained in order to determine the relationship between the Veteran's current migraine headaches and service.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran to undergo a VA examination to determine the potential relationship between the Veteran's current headaches and service, and provide the Veteran's claims file to the examiner for review.  

After reviewing the claims file and eliciting a history of the onset and continuity of the Veteran's current headaches, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current headaches, diagnosed as migraine headaches, began during or is otherwise related to service.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the following:

* In September 1972, when the Veteran was 19 years old, he sought treatment for a right-sided vascular headache with visual disturbances;
* In March 1973, the Veteran sought treatment for a throbbing forehead headache with visual disturbances and nausea;
* In April 1975, skull x-rays were taken, given the Veteran's headache history, and no abnormalities were noted;
* The Veteran sought service connection for a headache disorder in February 1976 (indicating he was experiencing ongoing headaches at that time);
* Post-service records first reflect the Veteran's treatment for headaches, diagnosed as migraine headaches, in March 1998;
* In June 2002 (several years before he filed the instant service connection claim in 2009), the Veteran reported the onset of his current headaches beginning at age 19; and 
* Current VA treatment records reflect the Veteran's ongoing migraine headache treatment.

A complete rationale must be provided for all opinions rendered.  

2.  Finally, readjudicate the Veteran's claim seeking service connection for headaches on the merits.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


